Title: General Orders, 8 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Tuesday June 8th 1779.
          Parole Middlesex—C. Signs Milan—Milford.
        
        Returns of shoes actually wanted by the troops on this ground to be made forthwith to Head-Quarters.
        The officers will see that their men clean & refresh themselves this day.
        When multiplicity of business prevents the Sub-Inspectors from attending for general orders, the Brigade Majors of the division will alternately carry them to the officers commanding divisions.
        All the Axxes in the several Brigades to be ground & put in the best order immediately.
      